EXHIBIT 10.4

 

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
this 23rd day of September, 2009, by and among HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. a Maryland corporation (“Lender”), and INFOLOGIX, INC., a Delaware
corporation (“Infologix”), INFOLOGIX SYSTEMS CORPORATION, a Delaware corporation
(“ISC”), EMBEDDED TECHNOLOGIES, LLC, a Delaware limited liability company
(“Embedded”), OPT ACQUISITION, LLC, a Pennsylvania limited liability company
(“OPT”) and INFOLOGIX — DDMS, INC. a limited liability company (“DDMS”, and
collectively with Infologix, ISC, Embedded and Opt, “Borrower”).  Capitalized
terms used herein without definition shall have the same meanings given them in
the Forbearance Agreement (as defined below).

 

RECITALS

 

A.                                    Borrower and Lender have entered into that
certain Loan and Security Agreement dated as of May 1, 2008, Amendment No. 1 to
the Loan and Security Agreement dated as of November 19, 2008, Amendment No. 2
to the Loan and Security Agreement dated as of May 31, 2009, (as may be amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has agreed to extend and make available to Borrower certain advances of money.

 

B.                                    Borrower and Lender have entered into that
certain Forbearance Agreement dated as of July 31, 2009, as amended by the
Amendment to Forbearance Agreement, dated as of August 14, 2009 and the Second
Amendment to Forbearance Agreement dated as of August 20, 2009 (as so amended,
the “Forbearance Agreement”), pursuant to which Lender agreed to forbear from
exercising its remedies under the Loan Agreement as a result of the Specified
Default, subject to the terms and conditions, and for the period specified in
the Forbearance Agreement.

 

C.                                    Borrower and Lender have agreed to amend
the Forbearance Agreement upon the terms and conditions more fully set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.                                      AMENDMENTS.

 

Section 1 — Forbearance.  Section 1 of the Forbearance Agreement is deleted in
its entirety and replaced with the following:

 

“1.                                 Forbearance.  Absent the occurrence of any
failure by Borrower to perform its obligations set forth in this Agreement,
Lender agrees to forbear from exercising any remedies available to it under the
Loan Agreement, any of the other Loan Documents or Article 9 of the Uniform
Commercial Code, including without limitation any right of set-off, from the
date of this Agreement through and including the earlier of (i) October 12, 2009
and (ii) the occurrence of a Forbearance Termination Event (as defined
below)(such period, the “Forbearance Period”).”

 

--------------------------------------------------------------------------------


 

Section 2 — Forbearance Termination Events.  Section 2 of the Forbearance
Agreement is amended by deleting subparagraphs (i) and (ii) and replacing them
with the following:

 

“(i)                           Borrower fails to deliver to Lender on or before
October 5, 2009 an executed term sheet providing for the terms and conditions of
a restructure of the Loan Agreement with Lender;

 

(ii)                                  Borrower fails at any time to continue, in
good faith, its negotiations with respect to a restructure of the Loan Agreement
with Lender;”

 

2.                                      BORROWER’S REPRESENTATIONS AND
WARRANTIES.  Borrower represents and warrants that:

 

(a)                                  Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

(b)                                  the execution and delivery by Borrower of
this Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended, have been duly authorized by all necessary action on the
part of Borrower; and

 

(c)                                  this Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.                                      LIMITATION.  The amendments set forth in
this Amendment shall be limited precisely as written and shall not be deemed
(a) to be a waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Agreement or any instrument or
agreement referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof.  Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

 

4.                                      EFFECTIVENESS.  This Amendment shall
become effective upon the satisfaction of all the following conditions
precedent:

 

4.1                               Amendment.  Borrower and Lender shall have
duly executed and delivered this Amendment to Lender.

 

2

--------------------------------------------------------------------------------


 

5.                                      COUNTERPARTS.  This Amendment may be
signed in any number of counterparts, and by different parties hereto in
separate counterparts, with the same effect as if the signatures to each such
counterpart were upon a single instrument.  All counterparts shall be deemed an
original of this Amendment.

 

6.                                      INTEGRATION.  This Amendment and any
documents executed in connection herewith or pursuant hereto contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment; except that any financing statements or other agreements or
instruments filed by Lender with respect to Borrower shall remain in full force
and effect.

 

7.                                      GOVERNING LAW; VENUE.  THIS AMENDMENT
SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.  Borrower and Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

 

 

INFOLOGIX, INC.

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

 

OPT ACQUISITION, LLC

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFOLOGIX, INC. its sole member

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

INFOLOGIX — DDMS, INC.

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

By:

/s/ K. Nicholas Martitsch

 

 

 

Name: K. Nicholas Martitsch

 

 

 

Title: Associate General Counsel

 

 

--------------------------------------------------------------------------------